



mufglogo.jpg [mufglogo.jpg]   
 
 
1251 Avenue of the Americas
New York, NY 10020
Exhibit 10.02





NuStar Logistics L.P.
NuStar Energy L.P.
Attention: Thomas R. Shoaf, Executive Vice President and Chief Financial Officer
July 13, 2017
RE: Maturity Date Extension
Reference is made to (i) that certain Letter of Credit Agreement, dated as of
September 3, 2014 (the “Original Agreement”), (ii) that certain Amendment No.1
to Letter of Credit Agreement and Subsidiary Guaranty Agreement dated as of
November 3, 2014 (the “Amendment No. 1”), (iii) that certain Maturity Date
Extension Letter Amendment dated on or about August 18, 2015 (the “2015
Extension Letter”) and (iv) that certain Maturity Date Extension Letter
Amendment dated on or about July 15, 2016 (the “2016 Extension Letter”, together
with the Original Agreement, Amendment No. 1, the 2015 Extension Letter, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Agreement”) by and among NuStar Logistics, L.P. and NuStar Energy L.P.,
both Delaware limited partnerships (together the “NuStar Parties”), the lenders
from time to time a party thereto (the “Lenders”), and The Bank of Tokyo
Mitsubishi UFJ, Ltd., as Issuing Bank and Administrative Agent (the “Agent”).
Capitalized terms used but not defined herein shall have the respective meanings
given to such terms in the Agreement.
Whereas the Amendment was entered into as of November 3, 2014 and the Agreement
was intended to expire as of September 2, 2017, and whereas the Lenders, the
NuStar Parties and the Agent mutually wish to extend the expiry of the Agreement
until September 2, 2018, now therefore, for good and reasonable consideration,
the sufficiency of which is hereby acknowledged, the term “Maturity Date” as set
forth in the Agreement is hereby amended to read “September 2, 2018” and
Schedule 3.12 to the Agreement is hereby deleted in its entirety and replaced
with Schedule 3.12 attached hereto.
No other provision of the Agreement is amended by this letter. The NuStar
Parties hereby confirm that the Agreement remains in full force and effect as
amended hereby, and that all obligations of such NuStar parties set forth
therein are ratified and reconfirmed. The execution, delivery and effectiveness
of this letter shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Agent under the
Agreement or any of the Loan Documents, nor constitute a waiver of any provision
of the Agreement or any of the Loan Documents. This Agreement shall be construed
in accordance with and governed by the law of the State of New York.
Regards,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
By:
/s/ Anastasiya Haurylenia
Name:
Anastasiya Haurylenia
Title:
Vice President, Portfolio Management






--------------------------------------------------------------------------------









SCHEDULE 3.12
Subsidiaries


Subsidiary
Jurisdiction of Formation
Restricted/
Unrestricted/Material
Ownership Percentage
Bicen Development Corporation N.V.
Netherlands
Restricted
100%
Cooperatie NuStar Holdings U.A.
Netherlands
Restricted
100%
LegacyStar Services, LLC
Delaware
Restricted
100%
NS Security Services, LLC
Delaware
Restricted
100%
NuStar Burgos, LLC
Delaware
Restricted
100%
NuStar Caribe Terminals, Inc.
Delaware
Restricted
100%
NuStar Eastham Limited
England
Restricted
100%
NuStar Energy Services, Inc.
Delaware
Restricted
100%
NuStar Finance LLC
Delaware
Restricted
100%
NuStar GP, Inc.
Delaware
Restricted
100%
NuStar Grangemouth Limited
England
Restricted
100%
NuStar Holdings B.V.
Netherlands
Restricted
100%
NuStar Internacional, S de R.L. de C.V.
Mexico
Restricted
100%
NuStar Logistics, L.P.
Delaware
Restricted - Material
100%
NuStar Permian CC Storage, LLC
Delaware
Restricted
100%
NuStar Permian Crude Logistics, LLC
Delaware
Restricted
100%
NuStar Permian Crude Storage, LLC
Delaware
Restricted
100%
NuStar Permian Field Services, LLC
Delaware
Restricted
100%
NuStar Permian Holdings, LLC
Delaware
Restricted
100%
NuStar Permian Operating, LLC
Delaware
Restricted
100%
NuStar Permian Services, LLC
Delaware
Restricted
100%
NuStar Permian Transportation and Storage, LLC
Delaware
Restricted
100%
NuStar Pipeline Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Holding Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Operating Partnership L.P.
Delaware
Restricted - Material
100%
NuStar Pipeline Partners L.P.
Delaware
Restricted
100%
NuStar Refining, LLC
Delaware
Restricted
100%
NuStar Services Company LLC
Delaware
Restricted
100%
NuStar Supply & Trading LLC
Delaware
Restricted
100%
NuStar Terminals Antilles N.V.
Curacao
Restricted
100%
NuStar Terminals B.V.
Netherlands
Restricted
100%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
Subsidiary
Jurisdiction of Formation
Restricted/
Unrestricted/Material
Ownership Percentage
NuStar Terminals Canada Co.
Canada
Restricted
100%
NuStar Terminals Canada Holdings Co.
Canada
Restricted
100%
NuStar Terminals Canada Partnership
Canada
Restricted
100%
NuStar Terminals Corporation N.V.
Curacao
Restricted
100%
NuStar Terminals Delaware, Inc.
Delaware
Restricted
100%
NuStar Terminals International N.V.
Curacao
Restricted
100%
NuStar Terminals Limited
England
Restricted
100%
NuStar Terminals Marine Services N.V.
Netherlands
Restricted
100%
NuStar Terminals New Jersey, Inc.
Delaware
Restricted
100%
NuStar Terminals N.V.
Netherlands
Restricted - Material
100%
NuStar Terminals Operations Partnership L.P.
Delaware
Restricted
100%
NuStar Terminals Partners TX L.P.
Delaware
Restricted
100%
NuStar Terminals Services, Inc.
Delaware
Restricted
100%
NuStar Terminals Texas, Inc.
Delaware
Restricted
100%
NuStar Texas Holdings, Inc.
Delaware
Restricted
100%
Petroburgos, S. de R.L. de C.V.
Mexico
Restricted
100%
Point Tupper Marine Services Co.
Canada
Restricted
100%
Saba Company N.V.
Netherlands
Restricted
100%
Seven Seas Steamship Company (Sint
Eustatius) N.V.
Netherlands
Restricted
100%
Shore Terminals LLC
Delaware
Restricted
100%
ST Linden Terminal, LLC
Delaware
Restricted
100%
Star Creek Ranch, LLC
Delaware
Restricted
100%










--------------------------------------------------------------------------------







Acknowledged and Agreed:
 
NUSTAR LOGISTICS, L.P.
 
 
By:
NuStar GP, Inc., its General Partner
 
 
By:
/s/ Thomas R. Shoaf
Name:
Thomas R. Shoaf
Title:
Executive Vice President and Chief Financial Officer





NUSTAR ENERGY L.P.
 
 
By:
Riverwalk Logistics, L.P., its General Partner
 
 
By:
NuStar GP, LLC, its General Partner
 
 
By:
/s/ Thomas R. Shoaf
Name:
Thomas R. Shoaf
Title:
Executive Vice President and Chief Financial Officer





GUARANTORS
 
NUSTAR PIPELINE OPERATING PARTNERSHIP L.P.
 
 
By:
NuStar Pipeline Company, LLC, its General Partner
 
 
By:
/s/ Thomas R. Shoaf
Name:
Thomas R. Shoaf
Title:
Executive Vice President and Chief Financial Officer








--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING
CORPORATION, as Lender


By:
/s/ James D. Weinstein
Name:
James D. Weinstein
Title:
Managing Director







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Issuing Bank and a Lender


By:
/s/ Anastasiya Haurylenia
Name:
Anastasiya Haurylenia
Title:
Vice President, Portfolio Management







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent


By:
/s/ Lawrence Blat
Name:
Lawrence Blat
Title:
Vice President Syndications






